JUDGE WILLIAMS
delivered the opinion oe the court:
Defendant Hudgens was indicted, tried, and convicted, in the Franklin circuit court, for an unlawful escape from the State prison.
On the trial a copy of the judgment of conviction, by the McCracken circuit court, was offered in evidence by the prosecuting attorney, and objected to by defendant’s attorney, but was admitted by the court; whether properly so admitted, is the most material question on this appeal.
By section 1, article 15, chapter 28 (1 Stant. Rev. Stat., 395), it is provided, that “ if a person convicted and confined in the penitentiary, by a judgment of a court, shall escape therefrom, he shall be punished by a further confinement in the peniten. tiary of not less than two nor more than six years.”
The next section gives the Franklin circuit court jurisdiction of such offenses.
By section 287, Criminal Code, it is provided, that “ where a judgment of death or confinement, either in the penitentiary or county jail, is pronounced, a certified copy thereof must be furnished, forthwith, to the sheriff, who shall, thereupon, execute it; and no other warrant or authority is necessary to its execution.”
*240A copy of this judgment being thus made sufficient authority to the sheriff to deliver, and to the keeper of the penitentiary to receive, the convict, and sufficient to protect their custody as lawful, it seems to us it is sufficient evidence, on a trial for an escape from this custody, to show that the custody was lawful and by the judgment of court.
Nor can we perceive any danger to convicts from so regarding it; for, if the conviction was illegal, the law affords him remedy, by direct appeal to this court, to have it reversed; and, surely, the instincts of self-interest are all sufficient to prompt every one, illegally convicted, to appeal to this court for the exercise of its corrective powers.
Besides, to require the Commonwealth’s attorney to procure an entire transcript of the record, from the various criminal courts, where the conviction may be had, would be introducing, by this court, a rule of great inconvenience and expense, not contemplated by the Legislature, and might, to a great extent, nullify the statute, withqut any sufficient or controlling reason therefpr.
The Legislature has not made it the duty of the clerks of the several criminal courts, ex-officio, to furnish such transcripts, and has not furnished the Commonwealth’s attorney the means to pay for such transcripts, nor, indeed,'any compulsory process by which to obtain them; but, as it has provided that such copy of the judgment shall be furnished the sheriff, to be left with the keeper of the penitentiary, it must be presumed that this was intended as sufficient evidence of the conviction, in the first instance, to be used on the trial for an illegal escape; and the accessibility of such copies, and the convenience to the prosecuting attorney, greatly strengthens this presumption, whilst there is no serious cause of apprehended danger to the convict by the use of such copies alone.
This is the only question we have deemed of sufficient importance to elaborate.
Wherefore, the judgment is affirmed.